Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 18 March 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter
Quincy March 18th 1808

William has been so punctual in writing to you every week, that I have been more remiss. I cannot write in an Evening; the only time in which I feel a disposition to use my pen is the forenoon. You know how buisily that is generally occupied, and more so now Louisa is in Boston, and the Farm buisness is just commencing. mrs dexter is going to housekeeping. I know not where to supply her place, but her family increases mine, and the Embargo distresses us all. yet is it a measure that I am convinced was the mostbest calculated to avert the horrors of war, of any which prest on all Sides, as our Government were, could have been resorted to, cruelly oppressive as it appears, and hard as it is to be borne. we had better suffer temporary privations, than the calamities of War, which when once commenced, no one can calculate or estimate. You have expresst your surprize that your Brother attended the Caucus at Washington. William has coppied a Letter and inclosed to you in replie to one which I wrote under the same impression which you felt at the report; as he says he weighd well the Subject before he went, I presume he considerd mr. Madison the fittest man upon that side of the Question, and one of the most sensible and candid of virginians, a moral man unexceptionable in private Life. In the present State of our Country, Union is essentially necessary to our very existance, and so small is the federal weight in the political scale that there is not the least probability of their succeeding in any federal Character they might nominate. to obtain the Best and least exceptionable on the other Side is a desirable object. These were the reasons I have not a doubt which induced your Brother to attend the caucus which has subjected him to so much falshood and calumny from the federal party: for they could always perform their part, not quite so hardily however as the Antis.
In a Letter of late date, March 9th he says, I have no partialities in favour either of Britain or France. I do not believe that either of them is fighting the battles of the world, or sacrificing itself for the Liberties of Man Kind—during the present war the first aggression against Neutral Rights was :committed by Great Britain She it was, who by her pretended rule of the War of 1756 undertook to interdict the trade of neutrals with her Enemies colonies——for the purpose of monopolizing it herself. Scarcly two Years have elapsed since Congress was besieged with petitions and memorials from all the Merchants of the United States against this usurpation upon the most unquestionable Neutral rights, a Resolution of the Senate unanimously declared it, an unprovoked aggression upon the property of our Citizens, a voilation of their Neutrals rights an encroachment upon our national Independence”. It was in consequence of a memorial from Boston on this subject that a special mission was sent, to England—That special mission you know has failed. It terminated in a treaty so derogatory to our Rights that the President did not even lay it before the Senate. A Treaty which would in substance “have surrenderd to Great Britain the whole of her principle against which we had so formerly, and so justly protested.”
with respect to foreign influence he observes thus—the speculative opinions and personal feelings of the President & Secretary of State, have perhaps always inclined too much towards France; as the opinions and feelings of other Statesmen equally distinguished have inclined too much towards England—there are few, very few indeed, in this great political conversion of the world whose Hearts have not taken a Side in the Struggle; but it has been, and still is my candid opinion, that so far as relates to public conduct, and official acts, the neutrality of the present administration has been as fair and impartial as it was under either of those which preceeded, and during the former war—The administration is and must be charged with the duty of asserting, and maintaining the Rights of the Nation, but this duty it can never discharge, unless the Nation itself give it countenance and Support in its measures.—
“Speaking of the embargo, he writes, I consider it as the last anchor of our peace, and if it can preserve us that Blessing, heavily as it bears upon our country, I shall always rejoice at my vote in its favour, as contributing to the extent of my power to the best interest of the Nation. There is no Smart like that which is felt, that we may have no opportunity to compare by this scale of actual feeling the sufferings, of war with those of Embargo, I do most fervently wish, but if we should, I have no doubt of the result. The little finger of war will be heavier than the loins of embargo.”
I wish I could transcribe the whole of the Letter, but do not feel at Liberty to, as it is written tomr Hall, and only lent to me; it Breaths through the whole a Spirit of candour and impartiality, and integrity which is the true Character of the Man and which is a Source of never failing Satisfaction to me.
with respect to mr Roses Negotiation, I do not believe from the statement given, that it can terminate to the Satisfaction of the Government. He says, I told Mr. Roses principle companion, (who was an old acquaintance of mine at Berlin) that if he & I had the negotiation to conduct, and I had unlimited powers—I would ask of him one single word, and give him Carte Blanche—The word was Reciprocity. but Great Britain has no Idea of that.
I know how much you feel interested in whatever affects the Characters of those nearly connected with you—and I could not so ably defend your Brothers against the base attacks made upon It, by attributing to him views which never enterd his mind, and conduct which he scorns, as by transcribing his Letter, and giving you fully his Sentiments—you can form an opinion by what is before you—
William this day has finishd his School much to the Satisfaction of his employers—his attention has been unremitting and his Success will Speak his praises. He appears averse to the Law, the Embargo is an obstical to all commercial enterprize, the Army Seems to be his object, and his Grandfather has told him that he should not have any objection to writing both to the President and mr Madison and the Secretary of War. I have also told him that I would write to the President. Several young Gentlemen have gone from Boston to Washington for the purpose of engageing in the Service. upon this Head, he will consult both his Father and you—I feel loth he should leave us, but know not what to advise him to do—
Tell Caroline I will attend to her commission to her Brother, and that I shall write soon to her. Mrs Adams has had a fine getting up, scarcly sick a day. her little Girl grows finely and is quiet. They both went to meeting last Sunday, Elizabeth Coombs is its Name,—Abbe grows daily more and more interesting—dresses herself up and shakes her hand with a good by Mamma, by Grandmamma, go and see Aunt Miff and Caroline which She has now learnt to pronounce—She is very fond of the Baby, call it precious Sister—and teazes it so with her caresses that her Mamma cannot keep her with her— My paper is almost full, Yet I have many more things to say. Your Father had a Letter from John this week who was well. Susan has written to Caroline. What kind of a Letter I know not as she would not let me See it— I inclose it however. Pheby is so much better that She hobbles about House—With Love to all I am your truly affectionate
Mother—